THE THIRTEENTH COURT OF APPEALS

                                       13-20-00258-CV


                    In the Interest of A.P., H.L., B.L., and G.Y., children


                                    On Appeal from the
                       County Court at Law of Aransas County, Texas
                           Trial Court Cause No. A-19-7130-FL


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified.

The Court orders the judgment of the trial court AFFIRMED AS MODIFIED. Costs of the

appeal are adjudged against appellant although he is exempt from payment due to his

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

November 19, 2020